Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Frank on 3/16/22.

The application has been amended as follows: 

	Claim 67: Please change “An isolated nucleic acid encoding a heavy chain or a light chain” to “A composition comprising a first isolated nucleic acid encoding a heavy chain of an antibody and a second isolated nucleic acid encoding a light chain”

	Claim 68: please change “The isolated nucleic acid” to “The composition”

	Claim 69: please change “The isolated nucleic acid” to “The composition”

	Claim 70: please change “The isolated nucleic acid” to “The composition”

	Claim 71: please replace the claim with “A composition comprising a first expression vector and a second expression vector, wherein the first and second expression vectors comprise the first and second isolated nucleic acids of claim 67, respectively.”

	Claim 72: please change “nucleic acid” to “first and second isolated nucleic acids”



	Please add claim 78 with the following text:
	A kit comprising a first isolated nucleic acid encoding a heavy chain of an antibody and a second isolated nucleic acid encoding a light chain of an antibody, wherein the antibody comprises:
(a) a heavy chain comprising heavy chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 20, 21, and 22, respectively, and a light chain comprising light chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 23, 24, and 25, respectively;
(b) a heavy chain comprising heavy chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 1, 2, and 3, respectively, and a light chain comprising light chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6, respectively;
(c) a heavy chain comprising heavy chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 1, 33, and 3, respectively, and a light chain comprising light chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6, respectively; 
(d) a heavy chain comprising heavy chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 1, 34, and 3, respectively, and a light chain comprising light chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6, respectively; or
(e) a heavy chain comprising heavy chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 1, 35, and 3, respectively, and a light chain comprising light chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NOs: 4, 5, and 6, respectively, and
instructions for use.

	Please add claim 79 with the following text:
The kit of claim 78, wherein the antibody comprises: 
(a) a heavy chain comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 26 and a light chain comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 27;

	(c) a heavy chain comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 30 and a light chain comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 8;
	(d) a heavy chain comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 31 and a light chain comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 8; or
	(e) a heavy chain comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 32 and a light chain comprising a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All claims require a combination of both a light and heavy chain antibody. Even where a single sequence was known, e.g., a light chain, combining that light chain with a different nucleotide encoding a specific heavy chain would have been non-obvious for the same reasons as the antibody itself.
The kit claims require “instructions for use”. This is a limitation not required by other claims and therefore is not a substantial duplicate of other claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649